AO 450 (Rev. 01/09) Judgment in a Civil Action

                                                   UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of South Carolina



                        Mindy N. Neal,
                          Plaintiff
                             v.                                            Civil Action No.      0:18-00262-JMC




                Cigniti Technologies, Inc.,
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff shall take nothing of the Defendant and the Plaintiff’s Complaint is dismissed without prejudice.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having adopted the
Report and Recommendation of Magistrate Judge Paige J. Gossett which grants the defendant’s motion to dismiss.


                                                                         CLERK OF COURT
Date: October 3, 2018
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
